DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: An inductor, also called a coil, choke, or reactor, is a passive two-terminal electrical component that stores energy in a magnetic field when electric current flows through it. An inductor typically consists of an insulated wire wound into a coil around a core.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second end (of the capacitor) and the shield cover are physically connected, claim 10, line 12” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
As shown in the drawings (i.e. figures 1, 4, or 6), the end (electrode) of the capacitor (21 or 22) does not physically connected to the shielding cover (2) because there is/are a gap therebetween (see the arrow S2 in the figures).  Please, revise.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claims 10-11 are objected to because of the following informalities:
Regarding claim 10, line 12, the phrase of “the second end and the shield cover are physically connected…” is not understood because none of the drawing shows that limitations in any figures.
Regarding claim 11, it is unclear. The phrase of “wherein an inductor that has a predetermined inductance component at the predetermined frequency is connected between the second end and the shield cover” is not understood, does applicant mean of “further comprising an inductor…?.
As in the specification “an inductor is the coil element 3 (see para-0040), the surface mount component 6 mounted on a main board 201, para-0049, and
the inductor which is “the narrow width portions GL1a, GL1b, GL2a, and GL2b) is so confused because as in para-0068, the ground conductor (32) includes the narrow-width portions (GL1a-b and GL2a-b), and further in para-0069 defined as “the inductor”  How can “the ground conductor” acts as “the inductor” and also see the note as stores energy in a magnetic field when electric current flows through it”  Please, clarify.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (U.S. Patent 9,203,313) in view of Yang et al. (U.S. Patent 9,236,356).
As to claim 1, Abe discloses a DC-DC converter module (10) as shown in figures 1A-5 comprising:
a substrate (multilayer substrate 11-13);
first and second ground electrodes (VI2, VIC) disposed at the substrate; a switching-element-incorporating IC (2) including an input end (nlk), an output end (n3k), and a first ground end (Gk);
a coil element (13) connected to the input end or the output end; a capacitor element (18 or 19) including a first end connected to the input end or the output end and a second end connected to the first ground electrode.
Abe does not specifically disclose a shield cover connected to the second ground electrode and covers at least one of the switching-element-incorporating IC, the 
Yang teaches an electronic module (400) as shown in figure 4A comprising a shield cover (140) connected to a second ground electrode (160) and covers at least one of a chip (120), disposed on a surface of a substrate (110), and a first ground electrode (150) is spaced apart from each of the shield cover (140) and the chip element (120).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Yang employed in the module of Abe in order to provide a grounding characteristic and reducing noise.
As to claim 2, Abe as modified by Yang teaches the first ground end and the shield cover (140) are electrically connected.
As to claim 3, Abe as modified by Yang teaches a protection member (130) that is disposed on a surface of the substrate (110) and covers at least one of the switching-element-incorporating IC, the coil element, and the capacitor element which is disposed on the surface of the substrate; wherein the shield cover includes a conductor disposed on a surface of the protection member.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Yang employed in the module of Abe in order to provide excellent heat dissipation purpose.

As to claim 7, Abe as modified by Yang teaches the first and second ground electrodes (150, 160) are provided on a main surface of the substrate (110).
As to claims 8-9, Abe as modified by Yang discloses the switching-element-incorporating IC is a microprocessor chip or an IC chip (2), or the switching-element-incorporating IC is buried (embedded) in the substrate.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Yang as applied to claims above, and further in view of Yokoyama et al. (U.S. 2015/0206643).
Regarding claims 5-6, Abe as modified by Yang discloses the coil element (3) includes a conductor disposed at the substrate and all of the limitations of claimed invention as above except for the substrate is a ferrite substrate; and the substrate is a multilayer body including a magnetic substrate layer and non-magnetic layers sandwiching the magnetic substrate layer.
Yokoyama teaches a laminated type inductance device as shown in figure 1 comprising the substrate (multilayer substrate) is a ferrite substrate; and the substrate is a multilayer body including a magnetic substrate layer (12, 14) and non-magnetic layers (11,13, and 15) sandwiching the magnetic substrate layer.
.

Claims 11-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (‘313) in view of Asami (‘967) cited in the record.
As best understood to claim 10, Abe discloses a DC-DC converter module (10) as shown in figures 1A-1B comprising:
a substrate (multilayer substrate 11-13);
first and second ground electrodes (V12, VIC) disposed at the substrate; a switching-element-incorporating IC (2) including an input end (n1k), an output end (n3k), and a first ground end (Gk);
a coil element (13) connected to the input end or the output end;
a capacitor element (18 or 19) including a first end connected to the input end (n1k) or the output end and a second end connected to the first ground electrode (Zg).
Abe does not specifically disclose a shield cover that is connected to the ground electrode and covers at least one of the switching-element-incorporating IC, the coil element, and the capacitor element which is disposed on a surface of the substrate; wherein the second end and the shield cover are [[physically connected and are]] electrically disconnected at a frequency higher than or equal to a predetermined frequency.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Asami employed in the module of Abe in order to provide a grounding characteristic and reducing noise.
As to claims 11-13, Abe as modified by Asami discloses an inductor (ESL1 + ESL3 + ESL5) that has a predetermined inductance component at the predetermined frequency is connected between the second end and the shield cover, and the inductor includes a conductive pattern or an interlayer connection disposed at the substrate.
As to claim 14, Abe as modified by Asami discloses the first ground end and the shield cover (120) are electrically connected.
As to claim 15, Abe as modified by Asami further comprising: a protection member (110) that is disposed on a surface of the substrate and covers at least one of the switching-element-incorporating IC, the coil element, and the capacitor element which is disposed on the surface of the substrate; wherein the shield cover (120) is a conductor disposed on a surface of the protection member.
.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Asami as applied to claims above, and further in view of Yokoyama et al. (U.S. 2015/0206643).
Regarding claims 5-6 and 17-18, Abe as modified by Asami discloses the coil element (3) includes a conductor disposed at the substrate and all of the limitations of claimed invention as above except for the substrate is a ferrite substrate; and the substrate is a multilayer body including a magnetic substrate layer and non-magnetic layers sandwiching the magnetic substrate layer.
Yokoyama teaches a laminated type inductance device as shown in figure 1 comprising the substrate (multilayer substrate) is a ferrite substrate; and the substrate is a multilayer body including a magnetic substrate layer (12, 14) and non-magnetic layers (11,13, and 15) sandwiching the magnetic substrate layer.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Yokoyama employed in the module of Abe and Asami in order to provide enhancing direct-current superposition characteristic.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive. Applicant argues:
	1) The Objection of “an inductor” in claim 11 because as shown, for example, in the non-limiting preferred embodiment in Figs. 6A, 6B, and 7 of Applicant's drawings and described in paragraphs [0068] and [0069] of Applicant's specification. Applicant's Claim 11 recites the feature of "an inductor [GL1a, GL1b, GL2a, and GL2b] that has a predetermined inductance component at the predetermined frequency is connected between the second end [of the capacitor element 21, 22] and the shield cover [2]" (reference characters added). Thus, the inductor recited in Claim 11 does not refer or correspond to the coil element (3) recited in Claim 10.
	After carefully review, examiner respectively disagrees.  First, the ground conductor (32) includes the narrow width portions (GL1a, GL1b, GL2a, and GL2b), and further defines the portions (GL1a, GL1b, GL2a, and GL2b) acts as “the inductor”, and by the definition of the inductor, the ground conductor CANNOT be the inductor.
2) the references of Abe in view of Asami do not teach the first ground electrode is spaced apart from each of the shield cover and the capacitor element, 
In the new ground rejection of Abe in view of Yang as above teaches that limitations.
3) the combination of Abe in view of Asami do not teach “the second end and the shield cover are physically connected and are electrically disconnected at a frequency higher than or equal to a predetermined frequency.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TUAN T DINH/Primary Examiner, Art Unit 2848